   Case: 1:12-cv-06170 Document #: 125 Filed: 05/30/19 Page 1 of 3 PageID #:4052




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

United States of America ex rel.               )
LEONARD LOGAN,                                 )
                                               )       Case No. 12 CV 6170
        Petitioner,                            )
                                               )
               vs.                             )
                                               )
NEDRA CHANDLER, Warden,                        )
                                               )       Judge Kennelly
        Respondent.                            )


                              THE PARTIES’ STATUS REPORT
                             ON STATE COURT PROCEEDINGS


        NOW COMES Petitioner Leonard Logan and Respondent Nedra Chandler, by and

through their counsel, and present the following status report on the state court proceedings in

this case:

        As previously reported to this Court, on April 10, 2019, the Circuit Court of Cook Count

stayed Mr. Logan’s evidentiary hearing on his post-conviction petition after new evidence, the

911 calls that Petitioner has long sought in this case, surfaced. Petitioner is investigating the

recordings on those tapes in order to supplement his pending post-conviction petition with the

additional exculpatory evidence contained therein. The next court date in his state court

proceedings is June 4, 2019. At this time, there is no set date for the evidentiary hearing to

resume.
Case: 1:12-cv-06170 Document #: 125 Filed: 05/30/19 Page 2 of 3 PageID #:4052




                                          Respectfully Submitted,


                                          /s/ Tara Thompson

                                          Jon Loevy
                                          Tara Thompson
                                          David B. Owens
                                          THE EXONERATION PROJECT
                                            at the University of Chicago Law School
                                          6020 S. University Avenue
                                          Chicago, IL 60637
                                          (312) 789-4955
                                          tara@exonerationproject.org
                                          Counsel for Petitioner

                                          /s/ Jason Krigel
                                          JASON KRIGEL
                                          Assistant Attorney General
                                          100 West Randolph Street, 12th Floor
                                          Chicago, Illinois 60601-3218
                                          PHONE: (312) 814-0010
                                          FAX: (312) 814-2253
                                          jkrigel@atg.state.il.us
                                          Counsel for Respondent

                                          DATE:         May 30, 2019




                                      2
   Case: 1:12-cv-06170 Document #: 125 Filed: 05/30/19 Page 3 of 3 PageID #:4052




                               CERTIFICATE OF SERVICE

       I, Tara Thompson, an attorney, certify that on May 30, 2019, I sent by electronic means a
copy of the attached Status Report on State Court Proceedings, to counsel of record through this
Court’s CM/ECF System.

                                                   /s/Tara Thompson




                                               3
